Case: 4:20-cv-00120-SPM Doc. #: 1-1 Filed: 01/25/20 Page: 1 of 1 PagelD #: 4

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

CAROLINE VEMULAPALLI,

)
)
Plaintiff, ) Case No.: 4:20-cv-120
)
V. ) Removed from St. Louis City Circuit Court
) Case No.: 1922-CC12285
TARGET CORPORATION, )
) JURY TRIAL REQUESTED
Defendant. )

ORIGINAL FILING FORM

THIS CASE MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY WHEN
INITIATING A NEW CASE.

L] THIS CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS
PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER AND
ASSIGNED TO THE HONORABLE JUDGE .

 

xX NEITHER THIS CAUSE, NOR A_ SUBSTANTIALLY EQUIVALENT
COMPLAINT, PREVIOUSLY HAS BEEN FILED IN THIS COURT, AND THEREFORE MAY
BE OPENED AS AN ORIGINAL PROCEEDING.

The undersigned affirms that the information provided above is true and correct.

Date: January 25, 2020

/s/ Beth C. Boggs
Signature of Filing Party

Case No.: 4:20-cv-120 Page 1 of 1

Z:\LOK_data\2200\019\ Original Filing Form.docx\BCB\tg
